Title: From James Madison to Albert Gallatin, 12 May 1806 (Abstract)
From: Madison, James
To: Gallatin, Albert


                    § To Albert Gallatin. 12 May 1806, Department of State. “I request you to be pleased to cause a warrant for four hundred & fifty dollars to be issued, upon the appropriations for Foreign Intercourse, in favor of H: Rogers, the holder of the enclosed bill of exchange, drawn upon me on the 2d. ult, by Govr. W. C. C. Claiborne, who is to be charged with the same.”
                